IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


TIMOTHY A. REESE, IN HIS OFFICIAL   : No. 82 MM 2016
CAPACITY AS THE TREASURER OF        :
THE COMMONWEALTH OF                 :
PENNSYLVANIA                        :
                                    :
                                    :
           v.                       :
                                    :
                                    :
PENNSYLVANIANS FOR UNION            :
REFORM AND SIMON CAMPBELL,          :
PRESIDENT, GOVERNOR'S OFFICE OF     :
ADMINISTRATION                      :
                                    :
AMERICAN FEDERATION OF STATE,       :
COUNTY AND MUNICIPAL                :
EMPLOYEES, COUNCIL 13, AFL-CIO;     :
FEDERATION OF STATE, CULTURAL       :
AND EDUCATIONAL PROFESSIONALS,      :
LOCAL 2383 AMERICAN FEDERATION      :
OF TEACHERS PENNSYLVANIA, AFL-      :
CIO; AND UNITED FOOD AND            :
COMMERCIAL WORKERS, LOCAL 1776,     :
AFL-CIO,                            :
                                    :
                Intervenors         :
                                    :
                                    :
PETITION OF: AMERICAN FEDERATION    :
OF STATE, COUNTY AND MUNICIPAL      :
EMPLOYEES, COUNCIL 13, AFL-CIO;     :
FEDERATION OF STATE, CULTURAL       :
AND EDUCATIONAL PROFESSIONALS,      :
LOCAL 2383 AMERICAN FEDERATION      :
OF TEACHERS PENNSYLVANIA, AFL-      :
CIO; AND UNITED FOOD AND            :
COMMERCIAL WORKERS, LOCAL 1776,     :
AFL-CIO,                            :
                                    :
                Intervenors         :
                                        ORDER



PER CURIAM

      AND NOW, this 10th day of November, 2016, it is hereby ordered that:


      1. The Petition for Review is GRANTED.


      2. The appeal at 82 MM 2016 is hereby consolidated with the appeals at

          42 MAP 2016 and 43 MAP 2016.


      3. The parties are hereby directed to file supplemental briefs addressing the

          impact of Pa. State Educ. Ass’n v. Dept. of Cmty. and Econ. Dev., _ A.3d __,

          2016 WL 6087684 (Pa. October 18, 2016) on the consolidated appeals.



Chief Justice Saylor files a dissenting statement in which Justice Mundy joins.




                                    82 MM 2016 - 2